DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3, 4, 6-10, 12, 13, 16, 18 and 20 is withdrawn in view of an omitted double patenting rejection.  Rejections based on double patenting follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-14 and 18-19 of U.S. Patent No. 10,480,291. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Reference claims 1, 12 and 18 include all the limitations of pending claim 1 including the un-openable chamber and circuit board.
Reference claim 2 includes all the limitations of pending claim 2.
Reference claim 13 includes all the limitations of pending claim 3.
Reference claim 14 includes all the limitations of pending claim 4.
Reference claim 3 includes all the limitations of pending claim 5.
Reference claim 4 includes all the limitations of pending claim 7.
Reference claim 11 includes all the limitations of pending claim 8.
Reference claim 19 includes all the limitations of pending claim 9.
Reference claim 5 includes all the limitations of pending claim 10.

Reference claim 7 includes all the limitations of pending claim 12.
Reference claim 8 includes all the limitations of pending claim 13.
Reference claim 9 includes all the limitations of pending claim 14.
Reference claims 1, 4, 5, 18 and 19 include all the limitations of pending claim 15.
Reference claims 1, 18 and 19 include all the limitations of pending claim 17.
Reference claim 12 includes all the limitations of pending claim 19.
Reference claims 1, 4 and 5 include all the limitations of pending claim 20.
Reference claims 1, 13 and 18 include all the limitations of pending claim 21
Reference claims 1, 18 and 19 include all the limitations of pending claim 22.
Reference claims 1, 5 and 18 include all the limitations of pending claim 23.
Reference claims 1, 4, 5, and 18 include all the limitations of pending claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

29 March 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676